Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 8/5/2021 with a priority date of 12/31/2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Although, the preambles of the claims appear to indicate that the claims are directed to a system, and a system is one of the enumerated statutory classes of invention, the examiner asserts that the claims do not define a system because the claims do not positively recite structural features in a way that ties the structure to the steps. 

Step 1: Claims 1-11 are a method and claims 11-19 are a system and claim 20 is a server CRM. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: The claims are directed to the abstract concepts of receiving a target request corresponding to a metric associated with an advertising campaign, determining a pacing value corresponding to a global pacing multiplier indication a return on investment of the advertising campaign, identifying content from a first merchant and content from a second merchant, receiving a first bid amount and second bid amount that is based on a pacing modifier from a second price auction, determining a highest bid the providing either the first or second content based on the highest bid. Dependent claims include additional abstract concepts of determining a lower bid, excluding lower bids, the other merchants bids are not known by a merchant, metrics, time metrics, budget metrics, pacing values, a control process, and a proportional integral derivative control process.  These concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Further, the claims describe a multiplier that is used to perform calculations, which is the invention to which the claims are directed where dependent claims explicitly describe mathematical equations and relationships, such as inversely proportional, product of multiplication and summing, and the support in specification relies almost entirely on equations 
Prong 2: This judicial exception is not integrated into a practical application because the claims merely recite processors, memory, and/or a CRM that identify, receive, determine and provide, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The ordered combination offers nothing more than employing computer devices and computer functions over a network, even with these additional elements, that limit the use of the idea to computers, the claims does no amount to a practical application similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to a computer is an algorithm with steps for pacing the display of content.
Keeping in mind that general linking considerations overlap with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). Examiner also finds that the recitation of augmented reality amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and a carousal interface in dependent claims, amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For instance, a data gathering step that is limited to a  data source (online advertising) or a type of display (carousal) are considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor and memory amount to no more than mere instructions to apply the exception using a generic computer component. 
Further even the ordered combination of limitations that recite augmented reality and that results are an carousal interface merely offer a combination that is generally linking along with insignificant extra solution activity. Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to pacing content on computerized devices and networks. 
Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016), provides an examples of claims that also used technology as a tool. In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as 
Examiner provides the following evidence regarding carousel interfaces:
Al-Sharykh 2010/0332565: See, “The enhanced multimedia options may utilize a drop-down menu, a pull-out drawer, a sequence of buttons and/or icons, a carousel of buttons and/or icons and/or any other user interface elements for displaying and selecting options as known to one skilled in the art.” [0092].
Sherwood 2016/0048485: See, “The graphic icons may be displayed as a flat list of icons, a rotating carousel of icons, a rectangular arrangement of icons and/or any other arrangement known to one having ordinary skill in the art. The present invention is not limited to a specific arrangement or a specific presentation of the graphic icons.” [0136].
Lerner 2018/0067641: See, “In certain applications, pages or tiles are often arranged into strips, otherwise known as media sequences or carousels (such as carousels 105a-f), from left to right, on which simple interfaces or gestures are used to move through the pages from horizontally, from left to right or right to left. Each carousel 105a-f may represent an event, show, chapter, article, episode, story, etc.” [0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalgat et al. (U.S. 2016/0292714; Hereafter: Bhalgat) in view of Karlsson et al. (U.S. 2017/0316445; Hereafter: Karlsson) in view of Ahmed et al. (U.S. 2018/0143748; Hereafter: Ahmed).
As per Claim 1: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses receiving a target request for an electronic advertisement campaign, the target request corresponding to a metric associated with the electronic advertisement campaign, the electronic advertisement campaign associated with at least one {augmented reality} content generator; Examiner’s note: Augmented reality (AR) is an interactive experience of a real-world environment where the objects that reside in the real world are enhanced by computer-generated perceptual information. The applicant’s specification at [0044] provides examples of augmented reality content generators as visual or audio effects that include pictures, texts, logos, animations. Essentially, it is any content (i.e. advertisements and/or information) displayed with real world content. Bhalgat discloses social networking systems where users upload and tag images or videos [0020-0022], and  [0028] disclosed examples of advertising creatives. At [0019] Bhalgat even discloses “images of users may be tagged with information identifying the social networking system users displayed in an image”, which is a form of augmented reality. Nevertheless, Examiner is citing a secondary reference at the end of this claim to better disclose {augmented reality}. See, “Additional information may be included in the ad campaign. For example, the ad campaign includes a budget that specifies a total amount of compensation an advertiser provides the social networking system 140 for presenting ad requests included in the ad campaign. The budget may be allocated for the ad campaign as a whole or per ad request. In addition, the advertiser may specify instructions for allocating the budget among the ad requests in the ad campaign. For example, the instructions specify modification of a bid amount associated with an ad request included in the ad campaign based on an amount of the 
Bhalgat discloses determining a pacing value for the electronic advertisement campaign, the pacing value corresponding to a global pacing multiplier,  Examiner’s note: In view of the applicant’s specification at [0123, 0222] a global pacing multiplier is just a value in an equation used calculate a bid mount. Simply put, higher bids increase pacing by winning more auctions and lower bids decrease pacing by losing more auctions. The bid adjustment value alone or in combination with pacing multiplier disclosed by Bhalgat is a global pacing multiplier that adjust a bid. The description in [0045-0047] adjusts the bid amount using a bid adjustment value and determines a pacing multiplier to modify the adjust bid amounts, thus determining a modified adjusted bid amount. See, “the adjusted bid amount associated with an identified ad request may be combined with the pacing multiplier using any suitable operation to modify 335 the adjusted bid amount of the ad request.” [0050]. See, “The identified one or more ad requests and their modified adjusted bid amounts are included 340 in a selection process by the online system 140.” [0051].
Bhalgat does not disclose the global pacing multiplier indicating a return on investment (ROI) of the electronic advertisement campaign;
Bhalgat discloses a bid adjustment value and/or a pacing multiplier corresponding to types of interaction that is used to increase or decrease bid amounts. Thus, increasing or decrease the cost the advertiser pays, which has the inverse effect on the return that the advisers receives because the advertiser is paying more or less for the same advertisement.  is not a value in the applicant’s ROI for the income delivered by the campaign, beyond the value the advertiser receives as a result of adjusting to the bid amount. Essentially this limitation merely says increasing the bid decreases the return because the advertiser is investing more for the same impression, or a decreasing the cost increases the return because the advertiser is investing less. Examiner respectfully asserts that applicant is merely manipulating an equation to show an inherent feature of any cost or bid adjustment value, which includes the bid adjustment value disclosed by Bhalgat. Nevertheless, a secondary reference is cite to teach determining a bid adjustment that indicates ROI and pacing advertising. 
However, Karlsson discloses price control signal that is a function of pacing error and ROI error, which determines  a bid price for the current logical interval of the campaign, as well as an optional allocation control signal that represents the percentage or ratio (e.g., point value from 0 to 1) of inventory the ad campaign is willing to purchase. Desired pacing and desired ROI are used to determine pacing error and ROI error which result in a function that adjusts bids to effect pacing. See, “This function may be configured to attempt to facilitate obtaining the desired pacing within the limits of the minimum ROI and/or inventory available in market 330. As such, u, can be updated in such a way that (1) observed pacing approximately converges to desired pacing 212 while observed ROI remains at or above 
Bhalgat discloses identifying, using one or more hardware processors, a first {augmented reality} content generator from a first merchant and a second {augmented reality} content generator from a second merchant; See, “One or more advertisement campaigns ("ad campaigns") are included in the ad campaign store 230. An ad campaign includes a plurality of advertisement requests ("ad requests") received from an advertiser for presentation to users of the social networking system 140. Each ad request includes an advertisement creative, also referred to as an advertisement or an ad creative, which is content presented to a social networking system user.” [0028]. See, “In various embodiments, selected ad requests from the ad campaign are included in one or more selection processes 
Bhalgat discloses receiving, using the one or more hardware processors, a first bid amount from the first merchant and a second bid amount from the second merchant, wherein the first bid amount and the second bid amount are based at least in part on the global pacing multiplier, the first bid amount and the second bid amount corresponding to respective bids from See, “When the social networking system 140 receives an ad campaign including various ad requests, the ad exploration module 235 determines bid adjustments for one or more of a set of the ad requests. The ad exploration module 235 modifies bid amounts of ad requests in the set based on the bid adjustments corresponding to the various ad requests and selects one or more ad requests from the set based at least in part on the adjusted bid amounts of the ad requests in the set. In various embodiments, selected ad requests from the ad campaign are included in one or more selection processes with other content items (e.g., ad requests from other ad campaigns, stories describing interactions performed by social networking system users, messages from a social networking system user to another social networking system user, etc.) that select content items for presentation to a user. A selection process may account for bid amounts, such as the adjusted bid amounts associated with ad requests selected from the ad campaign, 
Bhalgat does not disclose a second price auction for the first {augmented reality} content generator and the second {augmented reality} content generator;
However, Karlsson discloses second price auctions. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].
Bhalgat discloses determining, using the one or more hardware processors, a highest bid amount among the first bid amount and the second bid amount; and See, “Based at least in part on the modified bid amounts, one or more of the ad requests eligible for presentation to the user are selected 330 from the ad campaign. For example, the social networking system 140 ranks the ad requests eligible for presentation to the user based on t their associated modified bid amounts and selects 330 ad requests eligible for presentation to the user having at least a threshold position in the ranking. Alternatively, the social networking system 140 selects 330 ad requests having at least a threshold modified bid amount. The selected one or more ad requests are then included 335 in a selection process that selects content for presentation to the user. For example, the selection process ranks the selected ad requests and ad requests from other ad campaigns based on the bid amounts associated with the ad requests from other ad campaigns and the modified bid amounts associated with the ad requests from the ad campaign and selects ad requests having at least a threshold position in the ranking. Alternatively, a specified number of ad requests associated with bid amounts equaling or exceeding a threshold value are selected for presentation to the 
Bhalgat discloses providing, using the one or more hardware processors, the first {augmented reality} content generator or the {second augmented} reality content generator to a client device based on the determined highest bid. See, “If an ad request selected from the ad campaign is selected by the selection process and presented to the user, the social networking system 140 may modify or adjust the bid adjustment associated with the ad request based on the presentation of the ad request, based on an interaction with the ad creative from the ad request by the user, or based on any suitable condition. This allows the social networking system 140 to implement a feedback loop for modifying the bid adjustments so they accurately account for the number of impressions or number of a specific type of interaction with various ad requests over time. In some embodiments, the bid amount or bid adjustment associated with the ad request is decreased if the user does not perform a specific type of interaction or perform an interaction with the ad creative from the ad request after presentation of the ad request.” [0050].
As set forth above Bhalgat discloses pacing advertising in the context of social network systems, and describes tagging users in images. In Bhalgat, the ads are from advertisers but Bhalgat does not explicitly link the advertisement to augmenting reality (i.e. being added to the user’s images and video).
However, Ahmed discloses augmented reality, as well as merchant advertising selected via and auction, and several examples of augmenting reality as it is described in the current specification, including sponsored modifiers. The applicant claims priority to a provisional application filed on 12/31/2019. Ahmed was published on 4/24/2018, which means Ahmed 
Therefore, from the teaching of Karlsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for pacing modifiers in the context of advertising competing in an auction, as disclosed by Bhalgat, to 
Therefore, from the teaching of Ahmed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for condition pacing of advertising in the context of advertising competing in an auction, as disclosed by Bhalgat in view of Karlsson, to augment reality with advertising, as taught by Ahmed, for the purpose of prioritizing certain image modifiers over others based on sponsorship constraints. [0080].

As per Claim 2: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses 2.    The method of claim 1, further comprising: determining a lower bid amount, among the first bid amount and the second bid amount, than the highest bid amount; and excluding the first augmented reality content generator or the second augmented reality content generator, corresponding to the lower bid amount, from the client device. Examiner’s note: Ranking based on bid amount requires determining the highest bid among other bids that are lower. In Bhalgat, there are at least two ads, and although Bhalgat does not state excluding content with a lower bid, the selection of ads with bids having at least a threshold position excludes ad below that position, such as a threshold, position of 1 would select the highest bid, which would exclude the second ad at position 2.  See, “The selected one or more ad requests are then included 335 in a selection process that selects content for presentation to the user. For example, the selection process ranks the selected ad requests and ad requests from other ad campaigns based on the bid amounts selects ad requests having at least a threshold position in the ranking. Alternatively, a specified number of ad requests associated with bid amounts equaling or exceeding a threshold value are selected for presentation to the user.” [0049].
In the alternative Karlsson discloses second price auctions, which is an auction where there is at least a highest bid and a second highest bid that is lower, and the highest bidder wins and pays the second highest bid amount. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].


As per Claim 4: Bhalgat in view of Karlsson and Ahmed discloses Ahmed discloses the following limitations; 
Karlsson discloses 4.    The method of claim 2, wherein the lower bid amount corresponds to a final bid amount associated with the first augmented reality content generator or the second augmented reality content generator that is provided to the client device. Examiner’s note: Claim 2 requires excluding content with the lower bid, which examiner assumes to mean selecting the content with the highest bid. Examiner interprets the limitation as an attempt to describe a second price auction. For example, the bid for AD2 is lower so it is excluded, and AD1 is provided to the client device, but the lower bid amount is considered the final bid amount that the merchant associated AD1 pays. See, “The total cost 

As per Claim 5: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Ahmed discloses 5.    The method of claim 1, wherein providing the first augmented reality content generator or the second augmented reality content generator comprises: causing a carousel interface including the first augmented reality content generator or the second augmented reality content generator to be displayed on the client device. See, “FIG. 5 depicts a flow diagram illustrating an exemplary method 500 for presenting an image modifier within a user interface from a plurality of sets of image modifiers, according to various exemplary embodiments. In some embodiments, image capture system 160 presents one or more image modifiers within a user interface using a modifier carousel. Image capture system 160 can maximize the use of image modifiers via a modifier carousel in response to optimizing position of image modifiers within the media carousel. The image capture system 160 may use information gathered from user interactions with a computing device, information sensed or received by the computing device independent of user interaction, aspects or depictions within a field of view presented at the computing device, location, and any other suitable information in attempt to determine an ordering within a group of image modifiers, and ordering between groups of image modifiers, or combinations thereof in the modifier carousel. In these embodiments, the image capture system 160 

As per Claim 7: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses 7.    The method of claim 1, wherein the metric comprises a number of impressions for a period of time or a budget for the electronic advertisement campaign. See, “Additional information may be included in the ad campaign. For example, the ad campaign includes a budget that specifies a total amount of compensation an advertiser provides the social networking system 140 for presenting ad requests included in the ad campaign. The budget may be allocated for the ad campaign as a whole or per ad request. In addition, the advertiser may specify instructions for allocating the budget among the ad requests in the ad campaign. For example, the instructions specify modification of a bid amount associated with an ad request included in the ad campaign based on an amount of the budget that remains and characteristics of the ad request (e.g., a number of impressions of the ad request that have occurred, a number of a specific type of interaction with the ad request that have occurred). The instructions may also include other suitable information describing allocation of budget among ad requests included in the ad campaign.” [0032].

As per Claim 8: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
 8.    The method of claim 1, further comprising: wherein a particular merchant, associated with a highest bid amount among the first bid amount and the second bid amount, pays an amount associated with a second highest bid among the first bid amount and the second bid amount. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].

As per Claim 9: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Karlsson discloses 9.    The method of claim 1, further comprising: adjusting the pacing value using a control process wherein the control process comprises a proportional integral derivative (PID) control process. See, “To facilitate obtaining the desired pacing 212 within the constraints of desired minimum ROI 214 to the marketer, the above described function, ƒ(e.sub.ROI, e.sub.p), may utilize an adaptive control scheme in calculating the price control signal, u. Such an adaptive control scheme could calculate the u, and an optional allocation signal, based on a most recent value of the ROI error, a most recent value of the pacing error, and a stored controller state variable, which includes information about past control performance. Such an adaptive control scheme is known in the art and a person of ordinary skill in the art would be able to implement such a control scheme. In other embodiments, alternative control schemes may be utilized in place of the adaptive control scheme. Such control schemes are known in the art and would include an optimal control scheme, a model predictive control scheme, a proportional-integral-derivative (PID) control scheme, a robust control scheme, a stochastic control scheme, or any other suitable control scheme.” [0030].

As per Claim 10: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses 10.    The method of claim 1, a value of the global pacing multiplier is inversely proportional See, “For example, a bid adjustment for an ad request is inversely proportional to a number of impressions associated with the ad request and/or to a number of interactions with the ad request. In one embodiment, a bid adjustment value for an ad request A, “γ(A),” is determined 315 as follows”.  [0044] and equations (1-3).
Bhalgat does not disclose to the ROI of the electronic advertising campaign. Examiner’s note: In view of the applicant’s specification a global pacing factor above 1 multiplied by the bid would increase the cost, and global pacing factor below 1 would decrease the cost. 
However, Karlsson explains that ROI is total value/total cost. Karlsson discloses a complex function, but simply replacing the number of impression and/or the number of interactions disclosed in Bhalgat with the ROI of a campaign would yield that mathematical relationship that that is being claimed because as the cost (i.e.) increases or decreases the ROI is inversely effected because total cost in the denominator in the ROI equation. For example, the bid adjust factor is increased from 1 to 1.5, which increases the amount the advertiser pays, which increases the denominator by 50% thus lowering the ROI, which is the case for any fraction. See, “The ROI of a campaign can be represented as the quotient of the total value delivered by the campaign divided by the total cost of impressions for the 

As per Claim 11: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
11.    A system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising:
Bhalgat discloses receiving a target request for an electronic advertisement campaign, the target request corresponding to a metric associated with the electronic advertisement campaign, the electronic advertisement campaign associated with at least one {augmented reality} content generator; Examiner’s note: Augmented reality (AR) is an interactive experience of a real-world environment where the objects that reside in the real world are enhanced by computer-generated perceptual information. The applicant’s specification at [0044] provides examples of augmented reality content generators as visual or audio effects that include pictures, texts, logos, animations. Essentially, it is any content augmented reality}. See, “Additional information may be included in the ad campaign. For example, the ad campaign includes a budget that specifies a total amount of compensation an advertiser provides the social networking system 140 for presenting ad requests included in the ad campaign. The budget may be allocated for the ad campaign as a whole or per ad request. In addition, the advertiser may specify instructions for allocating the budget among the ad requests in the ad campaign. For example, the instructions specify modification of a bid amount associated with an ad request included in the ad campaign based on an amount of the budget that remains and characteristics of the ad request (e.g., a number of impressions of the ad request that have occurred, a number of a specific type of interaction with the ad request that have occurred). The instructions may also include other suitable information describing allocation of budget among ad requests included in the ad campaign.” [0032].
Bhalgat discloses determining a pacing value for the electronic advertisement campaign, the pacing value corresponding to a global pacing multiplier,  Examiner’s note: In view of the applicant’s specification at [0123, 0222] a global pacing multiplier is just a value in an equation used calculate a bid mount. Simply put, higher bids increase pacing by winning more auctions and lower bids decrease pacing by losing more auctions. The bid adjustment value alone or in combination with pacing multiplier disclosed by Bhalgat is a modified adjusted bid amounts are included 340 in a selection process by the online system 140.” [0051].
Bhalgat does not disclose the global pacing multiplier indicating a return on investment (ROI) of the electronic advertisement campaign;
Bhalgat discloses a bid adjustment value and/or a pacing multiplier corresponding to types of interaction that is used to increase or decrease bid amounts. Thus, increasing or decrease the cost the advertiser pays, which has the inverse effect on the return that the advisers receives because the advertiser is paying more or less for the same advertisement. The applicant’s specification describe ROI only in [0151-0152] and equations in Figure 12. The equations includes payoff, which is not described in the specification. It appears from the equation that payoff is a function of original bid, thus indicating ROI is a function of the advertisers’ max bids divided by the adjusted bid, which is manipulated to yield 1 divided by whatever value is being used to adjust the bid. This is in contrast to the typical meaning of ROI, which is a ratio between income and investment because there is not a value in the applicant’s ROI for the income delivered by the campaign, beyond the value the advertiser receives as a result of adjusting to the bid amount. Essentially this limitation merely says increasing the bid decreases the return because the advertiser is investing more for the same impression, or a decreasing the cost increases the return because the advertiser is investing 
However, Karlsson discloses price control signal that is a function of pacing error and ROI error, which determines  a bid price for the current logical interval of the campaign, as well as an optional allocation control signal that represents the percentage or ratio (e.g., point value from 0 to 1) of inventory the ad campaign is willing to purchase. Desired pacing and desired ROI are used to determine pacing error and ROI error which result in a function that adjusts bids to effect pacing. See, “This function may be configured to attempt to facilitate obtaining the desired pacing within the limits of the minimum ROI and/or inventory available in market 330. As such, u, can be updated in such a way that (1) observed pacing approximately converges to desired pacing 212 while observed ROI remains at or above minimum ROI 214, (2) observed ROI approximately converges to minimum ROI 214 while observed pacing remains at or below desired pacing 212, or (3) observed pacing approximately converges to maximum possible delivery (the inventory for market 330 is exhausted) while the observed ROI remains at or above minimum ROI 214. In some embodiments, controller 310 can also be configured to generate an allocation control signal. Such an allocation control signal represents the percentage or ratio (e.g., point value from 0 to 1) of inventory the ad campaign is willing to purchase at the bid price discussed below.” [0028]. See, “To facilitate obtaining the desired pacing 212 within the constraints of desired minimum ROI 214 to the marketer, the above described function, ƒ(e.sub.ROI, e.sub.p), may utilize an adaptive control scheme in calculating the price control signal, u. Such an adaptive 
Bhalgat discloses identifying, using one or more hardware processors, a first augmented reality content generator from a first merchant and a second augmented reality content generator from a second merchant; See, [0028], [0033].
Bhalgat discloses receiving, using the one or more hardware processors, a first bid amount from the first merchant and a second bid amount from the second merchant, wherein the first bid amount and the second bid amount are based at least in part on a global pacing multiplier the first bid amount and the second bid amount corresponding to respective bids from See, [0033]. See, [0039] for more about pacing multipliers.
Bhalgat does not disclose a second price auction for the first {augmented reality} content generator and the second {augmented reality} content generator;
However, Karlsson discloses second price auctions. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].
Bhalgat discloses determining, using the one or more hardware processors, a highest bid amount among the first bid amount and the second bid amount; and See, [0049].
Bhalgat discloses providing, using the one or more hardware processors, the first augmented reality content generator or the second augmented reality content generator to a client device based on the determined highest bid. See, [0050].

However, Ahmed discloses augmented reality, as well as merchant advertising selected via and auction, and several examples of augmenting reality as it is described in the current specification, including sponsored modifiers. The applicant claims priority to a provisional application filed on 12/31/2019. Ahmed was published on 4/24/2018, which means Ahmed qualifies as prior art under AIA  35 U.S.C. 102(a)(1) because Ahmed was published more than one year before the effective filing date of the claimed invention on 4/24/2018. As such, the grace period ended on 4/25/2019 and Ahmed is cited under AIA  35 U.S.C. 103. Examiner appreciates that Ahmed does not disclose pacing but a great amount of the other concepts disclosed in the applicant’s specification are obvious because these concept are identical to Ahmed. See, “Among other things, embodiments of present disclosure enable the prioritized delivery and organized presentation of image modifiers for use at a computing device. For example, image modifiers can be displayed in conjunction with media content (e.g., images and/or video) generated by an image-capturing device (e.g., a digital camera). In some embodiments, when a user swipes within a user interface on a camera view (e.g., an image capturing a field of view of an image capture device) to activate an image modifier (e.g., an image filter, a digital lens, a media overly, or a set of add on graphical elements), a first image modifier is identified and presented to the user.” [0022]. See, “In another exemplary embodiment, the annotation system 306 provides a publication platform that enables merchants to select a particular image modifier associated with a geolocation via a 
Therefore, from the teaching of Karlsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for pacing modifiers in the context of advertising competing in an auction, as disclosed by Bhalgat, to indicate the ROI and include a second price auction, as taught by Karlsson for the purpose of prioritizing certain image modifiers over others based on sponsorship constraints. [0080].
Therefore, from the teaching of Ahmed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for condition pacing of advertising in the context of advertising competing in an auction, as disclosed by Bhalgat in view of Karlsson, to augment reality with advertising, as taught by Ahmed, for the purpose of prioritizing certain image modifiers over others based on sponsorship constraints. [0080].

As per Claim 12: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses 12.    The system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: determining a lower bid amount, among the first bid amount and the second bid amount, than the highest bid amount; and excluding the first augmented reality content generator or the second augmented reality content generator, corresponding to the lower bid amount, from the client device. Examiner’s note: Ranking based on bid amount requires determining the highest bid among other bids that are lower. In Bhalgat, there are at least two ads, and although Bhalgat does not state excluding content with a lower bid, the selection of ads with bids having at least a threshold position excludes ad below that position, such as a threshold, position of 1 would select the highest bid, which would exclude the second ad at position 2.  See, [0049].
In the alternative Karlsson discloses second price auctions, which is an auction where there is at least a highest bid and a second highest bid that is lower, and the highest bidder wins and pays the second highest bid amount. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].

As per Claim 14: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Karlsson discloses 14.    The system of claim 12, wherein the lower bid amount corresponds to a final bid amount associated with the first augmented reality content generator or the second augmented reality content generator that is provided to the client device. Examiner’s note: Claim 2 requires excluding content with the lower bid, which examiner assumes to mean selecting the content with the highest bid. Examiner interprets the limitation as an attempt to describe a second price auction. For example, the bid for AD2 is lower so it is excluded, and AD1 is provided to the client device, but the lower bid amount is considered the final bid amount that the merchant associated AD1 pays. See, “The total cost 

As per Claim 15: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Ahmed discloses 15.    The system of claim 11, wherein providing the first augmented reality content generator or the second augmented reality content generator comprises: causing a carousel interface including the first augmented reality content generator or the second augmented reality content generator to be displayed on the client device. See, [0060]. See also [0087-0090] for more about carousel interfaces.


As per Claim 17: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses 17.    The system of claim 11, wherein the metric comprises a number of impressions for a period of time or a budget for the electronic advertisement campaign. See,  [0032].

As per Claim 18: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
 18.    The system of claim 11, wherein a particular merchant, associated with a highest bid amount among the first bid amount and the second bid amount, pays an amount associated with a second highest bid among the first bid amount and the second bid amount. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].

As per Claim 19: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
Bhalgat discloses 19.    The system of claim 18, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: adjusting the pacing value using a control process. Examiner’s note: Under the broadest reasonable interpretation, a feedback loop is a control process. Bhalgat discloses a feedback loop for pacing using established pacing standards, measuring the pace of ad selection, determining whether performance is met and taking corrective action by modifying or adjusting the bid adjustment. See, [0050].

As per Claim 20: Bhalgat in view of Karlsson and Ahmed discloses the following limitations; 
20.    A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising:
 receiving a target request for an electronic advertisement campaign, the target request corresponding to a metric associated with the electronic advertisement campaign, the electronic advertisement campaign associated with at least one {augmented reality} content generator; Examiner’s note: Augmented reality (AR) is an interactive experience of a real-world environment where the objects that reside in the real world are enhanced by computer-generated perceptual information. The applicant’s specification at [0044] provides examples of augmented reality content generators as visual or audio effects that include pictures, texts, logos, animations. Essentially, it is any content (i.e. advertisements and/or information) displayed with real world content. Bhalgat discloses social networking systems where users upload and tag images or videos [0020-0022], and  [0028] disclosed examples of advertising creatives. At [0019] Bhalgat even discloses “images of users may be tagged with information identifying the social networking system users displayed in an image”, which is a form of augmented reality. Nevertheless, Examiner is citing a secondary reference at the end of this claim to better disclose {augmented reality}. See, “Additional information may be included in the ad campaign. For example, the ad campaign includes a budget that specifies a total amount of compensation an advertiser provides the social networking system 140 for presenting ad requests included in the ad campaign. The budget may be allocated for the ad campaign as a whole or per ad request. In addition, the advertiser may specify instructions for allocating the budget among the ad requests in the ad campaign. For example, the instructions specify modification of a bid amount associated with an ad request included in the ad campaign based on an amount of the budget that remains and characteristics of the ad request (e.g., a number of impressions of the ad request that have occurred, a number of a specific type of interaction with the ad request 
Bhalgat discloses determining a pacing value for the electronic advertisement campaign, the pacing value corresponding to a global pacing multiplier,  Examiner’s note: In view of the applicant’s specification at [0123, 0222] a global pacing multiplier is just a value in an equation used calculate a bid mount. Simply put, higher bids increase pacing by winning more auctions and lower bids decrease pacing by losing more auctions. The bid adjustment value alone or in combination with pacing multiplier disclosed by Bhalgat is a global pacing multiplier that adjust a bid. The description in [0045-0047] adjusts the bid amount using a bid adjustment value and determines a pacing multiplier to modify the adjust bid amounts, thus determining a modified adjusted bid amount. See, “the adjusted bid amount associated with an identified ad request may be combined with the pacing multiplier using any suitable operation to modify 335 the adjusted bid amount of the ad request.” [0050]. See, “The identified one or more ad requests and their modified adjusted bid amounts are included 340 in a selection process by the online system 140.” [0051].
Bhalgat does not disclose the global pacing multiplier indicating a return on investment (ROI) of the electronic advertisement campaign;
Bhalgat discloses a bid adjustment value and/or a pacing multiplier corresponding to types of interaction that is used to increase or decrease bid amounts. Thus, increasing or decrease the cost the advertiser pays, which has the inverse effect on the return that the advisers receives because the advertiser is paying more or less for the same advertisement. The applicant’s specification describe ROI only in [0151-0152] and equations in Figure 12. The equations includes payoff, which is not described in the specification. It appears from the  is not a value in the applicant’s ROI for the income delivered by the campaign, beyond the value the advertiser receives as a result of adjusting to the bid amount. Essentially this limitation merely says increasing the bid decreases the return because the advertiser is investing more for the same impression, or a decreasing the cost increases the return because the advertiser is investing less. Examiner respectfully asserts that applicant is merely manipulating an equation to show an inherent feature of any cost or bid adjustment value, which includes the bid adjustment value disclosed by Bhalgat. Nevertheless, a secondary reference is cite to teach determining a bid adjustment that indicates ROI and pacing advertising. 
However, Karlsson discloses price control signal that is a function of pacing error and ROI error, which determines  a bid price for the current logical interval of the campaign, as well as an optional allocation control signal that represents the percentage or ratio (e.g., point value from 0 to 1) of inventory the ad campaign is willing to purchase. Desired pacing and desired ROI are used to determine pacing error and ROI error which result in a function that adjusts bids to effect pacing. See, “This function may be configured to attempt to facilitate obtaining the desired pacing within the limits of the minimum ROI and/or inventory available in market 330. As such, u, can be updated in such a way that (1) observed pacing approximately converges to desired pacing 212 while observed ROI remains at or above minimum ROI 214, (2) observed ROI approximately converges to minimum ROI 214 while observed pacing remains at or below desired pacing 212, or (3) observed pacing 
Bhalgat discloses identifying a first augmented reality content generator from a first merchant and a second augmented reality content generator from a second merchant; See,  [0028], [0033].
Bhalgat discloses receiving a first bid amount from the first merchant and a second bid amount from the second merchant, wherein the first bid amount and the second bid amount are based at least in part on a global pacing multiplier the first bid amount and the second bid amount corresponding to respective bids from See, [0033]. See, [0039] for more about pacing multipliers.
Bhalgat does not disclose a second price auction for the first {augmented reality} content generator and the second {augmented reality} content generator;
 second price auctions. See, “The total cost of impressions for the campaign refers to the cumulative cost over all impressions awarded to the campaign. The cost of an impression refers to the actual cost of the impression in an associated market (e.g., clearing price in a second price cost model)”. [0009]. See also [0021].
Bhalgat discloses determining a highest bid amount among the first bid amount and the second bid amount; and See, [0049].
Bhalgat discloses providing the first augmented reality content generator or the second augmented reality content generator to a client device based on the determined highest bid.
As set forth above Bhalgat discloses pacing advertising in the context of social network systems, and describes tagging user in images. In Bhalgat, the ads are from advertisers but Bhalgat does not explicitly link the advertisement to augmenting reality (i.e. being added to the user’s images and video).
However, Ahmed discloses augmented reality, as well as merchant advertising selected via and auction, and several examples of augmenting reality as it is described in the current specification, including sponsored modifiers. The applicant claims priority to a provisional application filed on 12/31/2019. Ahmed was published on 4/24/2018, which means Ahmed qualifies as prior art under AIA  35 U.S.C. 102(a)(1) because Ahmed was published more than one year before the effective filing date of the claimed invention on 4/24/2018. As such, the grace period ended on 4/25/2019 and Ahmed is cited under AIA  35 U.S.C. 103. Examiner appreciates that Ahmed does not disclose pacing but a great amount of the other concepts disclosed in the applicant’s specification are obvious because these concept are identical to Ahmed. See, “Among other things, embodiments of present disclosure enable the 
Therefore, from the teaching of Ahmed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for condition pacing of advertising in the context of advertising competing in an auction, as disclosed by Bhalgat, to augment reality with advertising, as taught by Ahmed, for the purpose of prioritizing certain image modifiers over others based on sponsorship constraints. [0080].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalgat in view of Karlsson and Ahmed further in view of Li et al. (U.S. 2018/0005314; Hereafter: Li).
As per Claim 3: Bhalgat in view of Karlsson, Ahmed and  Li discloses the following limitations; 
Bhalgat in view of Ahmed does not disclose 3.    The method of claim 1, wherein the first bid amount is unknown to the second merchant and the second bid amount is unknown to the first merchant. Examiner’s note: In Bhalgat there is no mention that the merchants know anything about the bids of other merchants and it seems unlikely. Nevertheless, Bhalgat does not explicitly disclose this limitation.
However, Li discloses the type of auction typically used in RTB for advertising, which includes sealed and second price auctions. See, “Oftentimes a relatively complex algorithm embodied in software running on a computer or processor utilizes the various different criteria (e.g., time of day, subject matter of publisher's Web page, demographics of the user starting to load the publisher's Web page on his/her computer, etc.) to rapidly determine both the optimal bid price for an ad as well as the ad budget allocation for a period of time (e.g., one hour) during the day. RTB typically results in the advertiser with the "winning" (i.e., the highest dollar amount) bid paying only for the impressions (i.e., the ads that will be displayed) that they want, and the publisher getting the best prices for those impressions. Although it should be noted that RTB is usually a "second price" type of auction where the bidder with the highest bid price wins the impression at the second highest bid price known as the "clearing price." This is primarily because of the unknown nature of any one bidder's bid price to every other bidder's bid price for an impression at each auction (i.e., a sealed bid type of auction).” [0003]. See also, [0009, 0010, 0047,0049, 0053, 0072] for pacing rate and constraints.


As per Claim 13: Bhalgat in view of Karlsson, Ahmed and  Li discloses the following limitations; 
Bhalgat in view of Ahmed does not disclose 13.    The system of claim 11, wherein the first bid amount is unknown to the second merchant and the second bid amount is unknown to the first merchant. Examiner’s note: In Bhalgat there is no mention that the merchants know anything about the bids of other merchants and it seems unlikely. Nevertheless, Bhalgat does not explicitly disclose this limitation.
However, Li discloses the type of auction typically used in RTB for advertising, which includes sealed and second price auctions. See, [0003]. See also, [0009, 0010, 0047,0049, 0053, 0072] for pacing rate and constraints.
Therefore, from the teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for condition pacing of advertising in the context of advertising competing in an auction, as disclosed by Bhalgat in view of Ahmed, to augment reality with advertising, as taught by Li, for the purpose of optimizing bids prices and budget allocation for online Web page advertising spending campaigns in real time bidding environments. [0080].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalgat in view of Karlsson in view of Ahmed further in view of Flatt et al. (U.S. 2012/0272265 A1; Hereafter: Flatt).
As per Claim 6: Bhalgat in view of Karlsson, Ahmed and Flatt discloses the following limitations; 
Bhalgat does not discloses 6.    The method of claim 1, further comprising: determining that a current rate of impressions per minute is less than a desired rate of impressions per minute; and Examiner’s note: Bhalgat discloses increasing or decreasing a bid amount using a pacing multiplier based on a time interval for the objective and a number of impressions or other interactions. Bhalgat does not disclose the time interval is per minute.
However, Karlsson at  [0051-0052] discloses price control signal which is a function of a pacing error and ROI error based on actual observations and using this function for determining bid amount, which adjusts pacing or ROI so the observed converges with the desired pacing or ROI, as well as pacing to a maximum possible delivery. The price control intervals includes updating at minute intervals. See, “Campaign control system 300 may generally be configured to utilize data observed in previous logical intervals of market 330 to satisfy a set of delivery requirements (e.g., delivery requirements 210 of FIG. 2). As used herein, a previous logical interval refers to a previous time interval of a marketing campaign. In operation, a campaign may be logically or arbitrarily divided into various logical intervals. Logical intervals may be uniformly divided time intervals, such as based on second, minute, hour, day, week, month, or so on.” [0020]. See, “In various embodiments, controller 310 may be configured to periodically update the price control signal, u, as well as an allocation 
Bhalgat discloses in response to the determining, adjusting the global pacing multiplier to a new increased value, the new increased value based See, “In some embodiments, the ad campaign also includes information for determining or modifying bid amounts associated with ad requests in the ad campaign. For example, the ad campaign includes instructions for modifying a pacing multiplier that is applied to bid amounts of ad requests in the ad campaign to increase or to decrease the bid amounts. If the ad campaign is associated with an objective specifying a number of impressions or a number of another type of interaction, the pacing multiplier is determined based at least in part on a time interval for the objective, a number of impressions or other interactions with ad requests from the ad campaign, and a budget for the ad campaign. The pacing multiplier is modified as impressions of or interactions with ad requests in the ad campaign occur, allowing the bid amounts of ad requests in the ad campaign to be modified so the objective of the ad campaign is satisfied when the time interval lapses.” [0037]. See, “Using the pacing multiplier associated with the ad campaign, the online system 140 modifies 335 the adjusted bid amounts associated with the identified one or more ad requests. For example, an adjusted bid amount associated with an identified ad request is multiplied by the pacing multiplier to increase or decrease the adjusted bid amount. However, in other embodiments, the adjusted bid amount associated with an identified ad request may be combined with the pacing 
Bhalgat does not discloses at least in part on a product of a current value of the global pacing multiplier and a sum of a constant value and a scale value. Examiner’s note: This is a description of the equation at [0140-145]. lambda=lambda*(1+scale) else: lambda=lambda*(1−scale). Bhalgat discloses equation (1) at [0044] with a constant value, but Bhalgat does not discloses using the current value (previous value) and a scaling factor to arrive at the adjusted value.  
However Flatt discloses See, “As shown by the exemplary process 100 of FIG. 1 to calculate the pacing scale factor, the data from some prior range of days of scheduling this campaign can be used. For example, the total number of impression deliveries predicted (102) to occur, based on such historical data, across all of those days can be divided by the total estimated number of impressions actually delivered (104) to compute (106) the pacing scale factor (108) for that campaign. If no prior days of deliveries for this campaign are in the 
Therefore, from the teaching of Flatt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for condition pacing of advertising in the context of advertising competing in an auction, as disclosed by Bhalgat in view of Karlsson and Ahmed, using the current value (previous value) and a scaling factor to arrive at the adjusted value, as taught by Flatt, for the purpose of ensuring that campaigns of total asset delivery and asset delivery pacing are approximately fulfilled. [Abstract].


As per Claim 16: Bhalgat in view of Karlsson, Ahmed and Flatt discloses the following limitations; 
Bhalgat does not discloses 16.    The system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: determining that a current rate of impressions per minute is less than a desired rate of impressions per minute; and Examiner’s note: Bhalgat discloses increasing or decreasing a bid amount using a pacing multiplier based on a time interval for the objective and a number of impressions or other interactions. Bhalgat does not disclose the time interval is per minute.
minute, hour, day, week, month, or so on.” [0020]. See, “In various embodiments, controller 310 may be configured to periodically update the price control signal, u, as well as an allocation control signal, if utilized. These periodic updates may take place at predefined time intervals (e.g., every 15 minutes), based on a specific occurrence (e.g., based on a magnitude of change to an error signal), or any other suitable period, or logical interval. In other embodiments, controller 310 may update the price control signal, u, in real time as the above discussed error signals, or reference signals, change.” [0029]. 
Bhalgat discloses in response to the determining, adjusting the global pacing multiplier to a new increased value, the new increased value based See, “In some embodiments, the ad campaign also includes information for determining or modifying bid amounts associated with ad requests in the ad campaign. For example, the ad campaign includes instructions for modifying a pacing multiplier that is applied to bid amounts of ad requests in the ad campaign to increase or to decrease the bid amounts. If the ad campaign is  However, in other embodiments, the adjusted bid amount associated with an identified ad request may be combined with the pacing multiplier using any suitable operation to modify 335 the adjusted bid amount of the ad request.” [0050]. See, “In alternative embodiments, the bid adjustment for an ad request may be a weight, a percentage, multiple, or any other suitable factor for combination with a bid amount of the ad request via a mathematical operation that is adjusted over time by the online system 140 based on interactions with the ad request by online system users.” [0044]. See also, [0044] and equations (1-3) for calculating the adjusted bid value and [0045] for determining a pacing multiplier. See, “For example, the online system 140 adds or subtracts the ad request's bid adjustment from the ad request's bid amount. In other embodiments, the online system 140 scales the ad request's bid amount by a value based at least in part on the ad request's bid adjustment. For example, a bid amount of an ad request is multiplied by a bid adjustment of the ad request to modify 325 the bid amount of the ad request.” [0046].
 at least in part on a product of a current value of the global pacing multiplier and a sum of a constant value and a scale value. Examiner’s note: This is a description of the equation at [0140-145]. lambda=lambda*(1+scale) else: lambda=lambda*(1−scale). Bhalgat discloses equation (1) at [0044] with a constant value, but Bhalgat does not discloses using the current value (previous value) and a scaling factor to arrive at the adjusted value.  
However Flatt discloses See, “As shown by the exemplary process 100 of FIG. 1 to calculate the pacing scale factor, the data from some prior range of days of scheduling this campaign can be used. For example, the total number of impression deliveries predicted (102) to occur, based on such historical data, across all of those days can be divided by the total estimated number of impressions actually delivered (104) to compute (106) the pacing scale factor (108) for that campaign. If no prior days of deliveries for this campaign are in the designated range of days, then 1.0 can be used for the pacing scale factor. A new daily pacing value for the campaign can be calculated as the initial daily pacing (110) multiplied by this pacing scale factor, which is referred to herein as the "daily pacing of the asset" (112). Notably, the pacing scale factor will typically change from day to day and it can be less than or greater than 1.0.” [0040].
Therefore, from the teaching of Flatt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for condition pacing of advertising in the context of advertising competing in an auction, as disclosed by Bhalgat in view of Karlsson and Ahmed, using the current value (previous value) and a scaling factor to arrive at the adjusted value, as taught by Flatt, for the purpose of ensuring that campaigns of total asset delivery and asset delivery pacing are approximately fulfilled. [Abstract].

Response to Arguments
Arguments under 35 USC 103 are moot in view of the rejection set forth above, which cites an additional reference and explains the applicant’s claims in view of the previous references.
Arguments under 35 USC 101: Improvements to an auction by increasing or lowering bids to control pacing is at best an improvement to a business process, which has no effect on the underlying technology and does not improve technology. Providing an augmented reality experience equates to providing advertising on media content. The calculations for bids and its effect on pacing are activating the delivering of an advertisement, and the claimed “augmented reality content generator” is nothing more than a label for any hardware or software that performs the function of overlaying advertising on media, such as images, videos and webpages. The carousel interface is mention only one time at [0225] as an example of an interface type for displaying advertising (i.e. result of the abstract business process). The PID control process is an abstract process using a closed loop mechanism providing feedback that is rooted in mathematical equations dating back to the 17th century. Describing something an augment reality, as well as the recitation of a processor, PID and carousel interface fail to provide meaningful limitations on an abstract invention of needlessly complicated descriptions of mathematical relationships for pacing advertising by adjusting bids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.